       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 DEREKY MARTIN HAGLER,

                 Plaintiff,

       v.                                         CIVIL ACTION NO.
                                                  1:19-cv-03015-JPB
 TAMMY RIVERA WILLIAMS,

                 Defendant.


                                      ORDER
      The following matters are before the Court:

            1.   Defendant’s Motion to Compel (ECF No. 96);
            2.   Plaintiff’s Motion to Exclude (ECF No. 97);
            3.   Defendant’s Motion for Summary Judgment (ECF No. 98); and

            4.   Plaintiff’s Request for Permission to File a Surreply (ECF No.
                 108).

      Having reviewed and fully considered the papers filed therewith, the

Court finds as follows:
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 2 of 11




      I.     BACKGROUND

      Plaintiff Dereky Martin Hagler (“Hagler”) filed a Complaint against

Defendant Tammy Rivera Malphurs1 (“Malphurs”) for libel, tortious

interference and invasion of privacy in connection with an interior design

contract dispute.

      The parties’ litigation of this case has been contentious and has required

the Court to referee disagreements on many occasions. For example, the Court

held conferences to settle discovery disputes on December 12, 2019, September

16, 2020, and October 5, 2020.

      Many of the disputes have concerned matters that counsel would

ordinarily be expected to resolve without the Court’s assistance. Indeed, in one

order resolving a discovery dispute, the Court noted that the parties’ conduct was

“emblematic of [their] inability to cooperate in this litigation.” ECF No. 59, p.

26, n.8. The Court also “remind[ed] counsel of their professional obligation to

cooperate with one another” and told them that the Court “expects that some of

the simple issues raised in their discovery motions will be resolved without

involvement of the Court.” Id. n.9.



1
  Malphurs is identified in the case style as “Tammy Rivera Williams,” but she
states she is properly identified as Tammy Rivera Malphurs.

                                         2
          Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 3 of 11




      II.      ANALYSIS

               A.   Motion to Compel

      Malphurs seeks to compel Hagler to complete Hagler’s October 7, 2020

deposition and urges the Court to sanction Hagler because Hagler’s counsel

allegedly terminated the deposition prematurely. ECF No. 96.

      The October 7 deposition was the third attempt to take Hagler’s

deposition. The first attempt on September 23, 2020, ended early because

Hagler stated she was ill. Given the timing of that deposition, the Court had to

enter an order permitting the parties to continue the deposition after discovery

closed.

      The second deposition, which took place on October 5, 2020, via Zoom,

was halted after less than an hour of testimony because Hagler refused to show

her face on the screen. The Court had to convene an emergency telephone

conference to order Hagler to make her face fully visible on the screen.

      The third deposition, which took place on October 7, 2020, was

terminated because Hagler’s counsel took the position that the time spent

deposing Hagler in the capacity of D & A Designs, LLC’s (“D&A”) designated

corporate representative, pursuant to Federal Rule of Civil Procedure 30(b)(6),




                                        3
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 4 of 11




should be deducted from the seven-hour time period allowed under Rule

30(d)(1) for Hagler’s deposition in her individual capacity.

      Malphurs’ counsel also contends that Hagler refused to or was unprepared

to answer “basic questions” during the Rule 30(b)(6) deposition.

      Hagler’s counsel responds that he should not be charged with terminating

the deposition prematurely because Malphurs’ counsel previously consented to a

deposition of only seven hours for both Hagler’s individual and Rule 30(b)(6)

depositions. He also argues that Malphurs is not entitled to two seven-hour

depositions of Hagler under applicable law. Finally, Hagler’s counsel contends

that Malphurs was not prejudiced by the termination of the deposition because

she was able to file a motion for summary judgment based on the evidence she

did obtain.

      The Federal Rules of Civil Procedure do not appear to provide a definitive

answer to the question of whether Malphurs is entitled to depose Hagler for two

seven-hour periods (one period for each of the Rule 30(b)(6) deposition and her

individual deposition). However, district courts in this Circuit that have

confronted the issue have ruled that individual and Rule 30(b)(6) depositions are

considered separate matters, and, as such, a deponent must sit for two separate

periods. See, e.g., Boldstar Tech., LLC v. Home Depot USA, Inc., No. 07-


                                         4
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 5 of 11




80435-CIV, 2008 WL 11320004, at *3 (S.D. Fla. Apr. 21, 2008) (stating that

“individual and corporate depositions are two separate matters[] and that [the

party] [was] entitled to a total of seven hours for each deposition”); Commodity

Futures Trading Comm’n v. Midland Rare Coin Exch. Inc., No. 97-7422-CIV,

1999 WL 35148749, at *3 (S.D. Fla. July 30, 1999) (stating that it is “clear” that

the plaintiff had the “right” to depose the witness for two separate periods);

Provide Com., Inc. v. Preferred Com., Inc., No. 07-80185-CIV, 2008 WL

360588, at *3 (S.D. Fla. Feb. 8, 2008) (noting that the court “did not find any

case law that barred a second deposition of an individual who was first deposed

in his individual capacity and then called to testify a second time on behalf of the

corporation”).

      In Sabre v. First Dominion Capital, LLC, which Malphurs cites in support

of her motion, the court found that “[a]s a separate deposition that probes the

knowledge of the entity and not the personal knowledge of the individual

testifying, a 30(b)(6) deposition should be subject to its own independent seven-

hour limit.” No. 01CIV2145BSJHBP, 2001 WL 1590544, at *1 (S.D.N.Y. Dec.

12, 2001). However, the court noted that “the inquiring party [should not have]

carte blanche to depose an individual for seven hours as an individual and seven

hours as a 30(b)(6) witness [i]n the case of [a] closely held corporation[],


                                         5
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 6 of 11




[where] the knowledge of an individual concerning a particular subject also

constitutes the total knowledge of the entity.” Id. at *2.

      Here, the Court finds that Hagler’s deposition as a corporate

representative pursuant to Rule 30(b)(6) and as an individual pursuant to Rule

30(b)(1) are separate matters. Each should thus have its own individual seven-

hour limit.

      Nonetheless, it is appropriate to limit the total time available for both

depositions because it appears that Hagler is the principal of D&A (or at least

one of only a few), and her knowledge and D&A’s likely overlap. Since

Hagler’s Rule 30(b)(6) deposition appears to have lasted for only about half of

the allotted seven-hour period, and Malphurs does not contend that that

deposition was prematurely terminated, the Court will limit Hagler’s testimony

as a Rule 30(b)(6) representative to the time that she has already spent testifying.

But the Court will reopen discovery for the limited purpose of allowing

Malphurs to depose Hagler in her individual capacity for the full seven-hour

period. No other discovery will be permitted, and the Court will not entertain

any motions seeking same.2


2
  The Court is not persuaded by Hagler’s argument that the issue of the
terminated deposition is moot because Malphurs chose to file a motion for
summary judgment by the requisite deadline. Malphurs is entitled to a full

                                         6
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 7 of 11




      If Malphurs elects to reopen Hagler’s deposition, it must be completed

within two weeks of the date of this Order. Malphurs may thereafter file a five-

page update to her motion for summary judgment (“Update”) addressing only

evidence that was obtained for the first time during the reopened deposition.

Hagler may file a five-page response to Malphurs’ Update addressing only the

issues raised in the Update. Malphurs may file a two-page reply in support of

the Update. Briefs must be filed according to the following deadlines:

          • Malphurs’ Update: October 1, 2021
          • Hagler’s response: October 15, 2021
          • Malphurs’ reply: October 29, 2021
Any filing that contravenes the foregoing parameters will be disregarded.

      Given the limited authority available on the issue of whether Malphurs is

entitled to separate seven-hour periods for Hagler’s depositions and the lack of

clarity in the record regarding the consent of Malphurs’ counsel to a shortened

deposition timeframe, the Court finds that sanctions are not appropriate at this

time. The Court, however, warns Hagler’s counsel that failure to cooperate with

the letter and spirit of this order will be grounds for sanctions.




deposition of Hagler, and it should be her prerogative to decide whether to use
the allotted time.

                                          7
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 8 of 11




             B.    Motion for Summary Judgment

      In light of the above ruling permitting Malphurs to reopen Hagler’s

deposition and update her motion for summary judgment, if she chooses,

Hagler’s current motion for summary judgment is not yet ripe. The Clerk is

therefore DIRECTED to terminate Hagler’s Motion for Summary Judgment

(ECF No. 98) and resubmit it on November 1, 2021, after the time to file the

Update and any response or reply thereto has expired.

             C.    Motion to Exclude Testimony

      Hagler seeks to exclude the testimony of Mona Scott-Young (“Scott-

Young”), who Malphurs identified in her discovery responses as a witness with

relevant information regarding the case.

      Hagler asserts that Malphurs failed to provide contact information for

Scott-Young despite the Court’s Order requiring her to do so. Therefore, Hagler

states she has been unable to serve Scott-Young with a deposition notice or

otherwise obtain discovery from her. Hagler further states that Scott-Young’s

company disregarded Hagler’s deposition notice.

      Malphurs did not respond to Hagler’s motion, so the Court considers it

unopposed. See N.D. Ga. Civ. R. 7.1(B) (“Failure to file a response shall

indicate that there is no opposition to the motion.”); Jones v. Bank of Am., N.A.,


                                         8
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 9 of 11




564 F. App’x 432, 434 (11th Cir. 2014) (agreeing with the district court’s

conclusion that “when a party fails to respond to an argument or otherwise

address a claim, the [c]ourt deems such argument or claim abandoned”); In re

Acuity Brands, Inc. Sec. Litig., No. 1:18-cv-2140-MHC, 2019 WL 10246166, at

*28 (N.D. Ga. Aug. 12, 2019) (finding that the defendant’s argument was

“unopposed” because the plaintiffs did not respond to it).

      Under Rule 37(c)(1), “[i]f a party fails to provide information or identify a

witness . . . , the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” See also Mitchell v. Ford Motor Co., 318

F. App’x 821, 824 (11th Cir. 2009) (stating that “Rule 37 allows the district

court to exclude a witness as a sanction for a [discovery] violation”). Malphurs

has not provided any justification for her failure to provide contact information

for Scott-Young. See id. (stating that “‘[t]he burden of establishing that a failure

to disclose was substantially justified or harmless rests on the nondisclosing

party’” (quoting Leathers v. Pfizer, Inc., 233 F.R.D. 687, 697 (N.D. Ga. 2006))).

Therefore, the Court finds it is appropriate to preclude Malphurs from offering

Scott-Young as a witness in this case. Hagler’s Motion to Exclude (ECF No.

97) is GRANTED.


                                          9
       Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 10 of 11




             D.    Request for Permission to File Surreply

      Hagler seeks to file a surreply in opposition to Malphurs’ motion for

summary judgment. She asserts that a surreply is necessary to respond to

Malphurs’ argument that Hagler’s opposition brief is untimely and that Hagler

has failed to make a prima facie case that she is entitled to relief.

      Malphurs did not respond to Hagler’s request, but the Court notes that the

request was filed as a “Notice” as opposed to a “Motion.”

      Neither the Federal Rules of Civil Procedure nor this Court’s Local
      Rules authorize the filing of surreplies as a matter of right or in the
      ordinary course of litigation. Such filings will typically be accepted
      by the Court only in unusual circumstances, such as where a movant
      raises new arguments or facts in a reply brief, or where a party wishes
      to inform the Court of a new decision or rule implicating the motion
      under review. To allow such surreplies as a regular practice would
      put the court in the position of refereeing an endless volley of briefs.
Henley v. Turner Broad. Sys., Inc., 267 F. Supp. 3d 1341, 1349 (N.D. Ga. 2017)

(internal punctuation and citations omitted).

      In this case, the Court finds that Hagler has not identified “unusual

circumstances” that would warrant a surreply. Hagler is represented by counsel,

who is expected to know the applicable deadline for her opposition brief and the

requisite standard at summary judgment. Those questions are neither novel nor

did they arise after Hagler filed her brief. Accordingly, Hagler’s Request for

Permission to File a Surreply (ECF No. 108) is DENIED.

                                         10
Case 1:19-cv-03015-JPB Document 117 Filed 08/25/21 Page 11 of 11




III.   SUMMARY

Based on the foregoing analysis, the Court rules as follows:

   • Defendant’s Motion to Compel (ECF No. 96) is GRANTED with
     the conditions set forth herein;

   • Plaintiff’s Motion to Exclude (ECF No. 97) is GRANTED;

   • Defendant’s Motion for Summary Judgment (ECF No. 98) is not
     yet ripe, and the Clerk is DIRECTED to terminate and resubmit it
     on November 1, 2021;

   • Plaintiff’s Request for Permission to File a Surreply (ECF No. 108)
     is DENIED.
SO ORDERED this 25th day of August, 2021.




                                 11
